HAYE'S, P. J.
(dissenting.) Article 3, § 6, of the state Constitution, provides that the members of the Legislature shall receive for their services the sum of $5 per day for each day’s attendance during the session of the Legislature, and 5 cents for every mile of necessary travel in going to and returning from the place of meeting of the' Legislature. The $5 per day is a recompense for services and necessarily attendant personal expenses at Pierre, and the mileage covers time and expense in reaching the place of meeting. The allowance of $200 in this act is in conflict with the closing paragraph of this section of the *649Constitution 'declaring that the members of the Legislature shall receive no other pay or perquisite except per diem and mileage.
The fundamental law declares, in effect, that members of the Legislature shall receive $5 a day for each day’s attendance, receive also 5 cents a mile for necessary travel, and no other compensation. An allowance of $200 for expenses incident to travel to the state capital and for increased expense of living there during the session is compensation both for travel and attendance additional to that fixed by the .Constitution. The Legislature has no power, under the guise of “expense,” to add $200 to the per diem and mileage prescribed by said section 6.